Order entered July 10, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01180-CV

                        IN THE INTEREST OF M.A.A., A CHILD

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 01-09-843

                                         ORDER
       We GRANT appellant’s July 8, 2015 motion to file an amended brief. We ORDER the

amended brief tendered to this Court by appellant on July 8, 2015 filed as of the date of this

order. Appellee’s brief is due THIRTY DAYS from the date of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE